            Case 1:20-cv-00060-TJK Document 21 Filed 05/28/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


SAMUEL B. JOHNSON,

               Plaintiff,

       v.                                             Civil Action No. 20-60 (TJK)

YELP INC.,

               Defendant.


                                    SCHEDULING ORDER

       Pursuant to the Initial Scheduling Conference held today, May 28, 2021, and the parties’

Joint Report submitted pursuant to Fed. R. Civ. P. 26(f) and LCvR 16.3 (ECF No. 20), the Court

hereby ORDERS that the following schedule shall govern further proceedings:

       1.      The parties shall serve their Fed. R. Civ. P. 26(a)(1) initial disclosures within the

               time period provided by Fed. R. Civ. P. 26(a)(1)(C);

       2.      The parties shall file any motions to join additional parties or to amend the

               pleadings by June 18, 2021;

       3.      The parties shall serve all discovery requests by June 30, 2021;

       4.      Discovery shall close on August 31, 2021; and

       5.      A post-discovery status conference is scheduled for September 17, 2021, at 9:00

               a.m. via teleconference, in advance of which the parties shall confer to discuss a

               joint proposed summary judgment briefing schedule.
         Case 1:20-cv-00060-TJK Document 21 Filed 05/28/21 Page 2 of 2




      SO ORDERED.


                                                /s/ Timothy J. Kelly
                                                TIMOTHY J. KELLY
                                                United States District Judge

Date: May 28, 2021




                                       2
